DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/08/2022 have been entered.
Election/Restrictions
As amended, claims 9-10 and 12 are directed to an invention that is independent or distinct from the originally elected invention for the following reasons: in Applicant’s Response to Election/Restriction filed 9/15/2021, Applicant elected a single method comprising administration of a single dose of GRA whereas claims 9-10 and 12 entail administration of additional doses of GRA.
Accordingly, claims 9-10 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, filed 3/08/2022, have been fully considered.  
The rejections of claims on the grounds of Nonstatutory Double Patenting have been withdrawn in view of Applicant’s filing of appropriate Terminal Disclaimers.  
The rejections of claims under 35 U.S.C. 103(a) have been modified in view of Applicant’s amendments to the claims.  To the extent that Applicant’s arguments still apply to the instant rejections, the following response is provided:
Applicant traverses the rejection of claims under 35 U.S.C. 103(a).  In particular, Applicant argues (Applicant Arguments, Page 6) that:

    PNG
    media_image1.png
    257
    655
    media_image1.png
    Greyscale

Applicant is, however, reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  In the instant case, the claims are rejected as being unpatentable over Chu et al in view of Vermeer et al.
Turning to Vermeer et al, however, Applicant further argues that Vermeer et al “discusses FKBP5 gene expression and its induction by acute exposures to GCs (for short periods of time) in healthy subjects”, not “in human hypercortisolemia patients, who typically have chronically high cortisol levels, or in samples obtained from human hypercortisolemia patients” (Applicant Arguments, Page 6) and “FKBP5 expression and its response to GC administration in human subjects who have been exposed to GCs for long periods of time – such as subjects suffering from hypercortisolemia – would be expected to differ from FKBP5 expression and responses observed in healthy human subjects, and… in a human subject suffering from low cortisol” (Applicant Arguments, Page 7).  As such, Applicant concludes that “Vermeer… is not believed to be instructive regarding the FKBP5 expression or levels, and their response to GC administration, in subjects suffering from hypercortisolemia” (Applicant Arguments, Page 7).
The argument is not found persuasive.  Vermeer et al demonstrate that administration of GC antagonist can reduce the GC-induced increase in FKBP51 mRNA in PBMCs in vivo, and it is MAINTAINED that an ordinarily skilled artisan would have similarly predicted that a reduction in the amount, activity, or expression level of FKBP5 following administration of mifepristone (a GC antagonist) to a person suffering from hypercortisolemia (i.e., a person exhibiting elevated levels of FKBP5) as a biomarker of therapeutic efficacy (via mifepristone’s inhibition of cortisol mediated GR activation and the resulting increase in FKBP5 mRNA, thereby leading to a decrease in FKBP5 mRNA levels).  As discussed by the Court in KSR v. Teleflex (127 S,Ct. 1727 (2007)), when addressing the issue of obviousness, the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim [but, instead] can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”, emphasizing that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  
Applicant next argues that “even if combined, the combination of Chu in view of Vermeer lacks discussion or suggestion of, for example: assessing a biochemical response in a hypercortisolemia patient to GRA administration for the treatment of hypercortisolemia; comparing FKBP5 activity, amount, or expression values obtained before and after GRA administration for the treatment of hypercortisolemia to a hypercortisolemia patient…” and so on.
The argument is not found persuasive.  Arguments of counsel cannot take the place of evidence in the record.  In re Shulze, 346 F.2d 600 (CCPA 1965; see also In re Lovin, 652 F.3d 1349 (Fed. Cir. 2011) where it is noted that “the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 11 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chu et al (J Clinical Endocrinol and Metab 86:3568-3573, 2001 – provided in Applicant’s IDS submitted 3/27/2020; of record) in view of Vermeer et al (J Clinical Endocrinol and Metab 88:277-284, 2003 – provided in Applicant’s IDS submitted 3/27/2020; of record).
As amended, claim 1 is drawn to a method for treating hypercortisolemia and assessing a biochemical response to glucocorticoid receptor antagonist (GRA) administration – more specifically, wherein the GRA is mifepristone (claims 5 and 15) – in a human subject suffering from hypercortisolemia, said method comprising:
(a)	measuring a first amount, or activity of 51 kDa FK506 binding protein (FKBP5 protein) or a first expression level of a gene encoding FKBP5 protein in a first sample (wherein Applicant has elected quantifying an amount of mRNA encoding FKBP5 protein (claim 3)), wherein said first sample is a primary cell sample (more specifically, whole blood or a fraction thereof (claim 8)) from the subject obtained before the GRA is administered to the subject;
(b)	administering a first dose in a first dose amount of said GRA;
(c)	measuring a second amount, or activity of FKBP5 protein or a second expression level of a gene encoding FKBP5 protein in a second sample (wherein Applicant has elected quantifying an amount of mRNA encoding FKBP5 protein (claim 3)), wherein said second sample is a primary cell sample (more specifically, whole blood or a fraction thereof (claim 8)) from the subject obtained after the first GRA dose is administered to the subject; and
 (d)	comparing the first and second amounts
wherein:
(i)	if the amount of FKBP5 in the second sample is about 75% or less than the amount of FKBP5 in the first sample (i.e., there is a reduction of about 25% or more) then the first GRA dose is indicated as sufficient to alter the physiology of the subject and a biochemical response to the GRA is indicated (more specifically, thereby diagnosing hypercortisolemia (claim 13)), whereby said hypercortisolemia is treated and said biochemical response to GRA is assessed; and
(ii)	if the amount of FKBP5 in the second sample is 75% to 100% of the amount of FKBP5 in the first sample an amount/level in the second sample (i.e., there is a reduction of less than 25%), then a lack of a significant biochemical response to the GRA is indicated.
As thus summarized, the invention reads on claims 1, 3, 5, 8, 13 and 15.
Chu et al teach the treatment of Cushing’s disease – aka, hypercortisolism – (confirmed by “a low-dose (1 mg) dexamethasone overnight suppression test… demonstrating a nonsupressed serum cortisol” and “elevated ACTH and cortisol levels” and, further, “failure of… high-dose dexamethasone suppression” (Page 3568-3573, Colum 1)), said method comprising “transsphenoidal adenomectomy” (Page 3569, Column 2) and “mifepristone at 400 mg/d (~6 mg/kg*d)” and up to “a maximum of 2000 mg/d (~25 mg/kg*d)” (Page 3570, Column 1) to provide “amelioration of hypercortisolism” (Page 3571, Column 2).
As such, the method of Chu et al differs from the instantly claimed method in that Chu et al do not teach measuring (and comparing) a first and second amount of mRNA encoding FKBP5 protein pre- and post-GRA administration to assess a biochemical response to the mifepristone, as instantly claimed.
Significantly, however, Chu et al further state that “[t]he difficult monitoring of therapeutic efficacy [of mifepristone in the treatment of Cushing’s syndrome] stems from the lack of a biomarker of GR [glucocorticoid receptor] activity.  Because mifepristone antagonizes the GR of the pituitary corticotrophs, as well as that of peripheral tissues, its administration causes disinhibition of ACTH release, with consequently increased levels of ACTH and serum cortisol” (Page 3572, Column 1).
Yet, as taught by Vermeer et al, administration of the GR agonist “dexamethasone… increased FKBP51 mRNA in PBMCs in vivo” (Abstract) and the dexamethasone-induced FKBP51 increase “appeared to be approximately 100-fold less sensitive following the addition of antagonist” (Page 279, Column 1) as depicted in Figure 2 of Vermeer et al:

    PNG
    media_image2.png
    376
    409
    media_image2.png
    Greyscale

Notably, Vermeer et al state that “induction of FKBP51 mRNA by GCs may be a suitable marker to assess individual GC sensitivity… and the in vivo determination of GC bioavailability” (Abstract).  
Accordingly, in further view of Vermeer et al, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to measure (and compare) a first and second amount of mRNA encoding FKBP5 protein in PBMCs as instantly claimed.  Considering that “mifepristone antagonizes the GR” (as taught by Chu et al) whereas dexamethasone is a GR agonist, the ordinarily skilled artisan would have viewed a reduction in the second amount, activity, or expression level of FKBP5 following mifepristone administration as a biomarker of therapeutic efficacy (via mifepristone’s inhibition of cortisol mediated GR activation and the resulting increase in FKBP5 mRNA, thereby leading to a decrease in FKBP5 mRNA levels).  Indeed, as specifically noted by Vermeer et al, “[i]t is entirely possible… that… desensitization of the GC receptor signal transduction mechanism contribute[s] to a reduced increase in FKBP51 mRNA” (Page 283, Column 1) and Vermeer et al demonstrate that the dexamethasone-induced FKBP51 increase “appeared to be approximately 100-fold less sensitive following the addition of antagonist” (Page 279, Column 1; see also Figure 2).  
On the other hand, observing an absence of a reduction in the second amount, activity, or expression level would serve as a biomarker of therapeutic inefficacy wherein the ordinarily skilled artisan would have found it prima facie obvious to administer a second, increased amount of the GRA for the treatment of hypercortisolemia to the subject in order to provide ongoing treatment.
Furthermore, in doing so, it would have been obvious to determine the requisite degree of reduction (between said second and first values) which is indicative of therapeutic efficacy.  As stated by In re Aller (220 F.2d 454 (CCPA) “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  
For all the foregoing reasons, instant claims 1, 3, 5, 8, 13 and 15 are rejected as prima facie obvious.
Claim 11 is drawn to the method of claim 1 wherein the patient has cancer and the first and second samples comprise tumor cells.
Chu et al teach treatment of “Cushing’s syndrome caused by an ACTH-secreting pituitary macroadenoma” (Abstract) and Vermeer et al teach measuring of FKBP5 in “human lymphoblastoid cell line IM-9” (Abstract).
In view of the foregoing, it would have been obvious to carry out the method in a patient suffering from cancer wherein the first and second samples comprise tumor cells.
As such, claim 11 is also rejected as prima facie obvious.
Claim 14 is drawn to the method of claim 1 wherein the second sample is obtained from the subject at least 1 hour after administration of the first GRA dose to the patient.
It would have been obvious to determine the amount of time between administration of a drug and the measurement of a drug-induced outcome.  As stated by In re Aller (220 F.2d 454 (CCPA) “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.
As such, claim 14 is also rejected as prima facie obvious.
Claims 6-7 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chu et al (J Clinical Endocrinol and Metab 86:3568-3573, 2001 – provided in Applicant’s IDS submitted 3/27/2020; of record) in view of Vermeer et al (J Clinical Endocrinol and Metab 88:277-284, 2003 – provided in Applicant’s IDS submitted 3/27/2020; of record) as applied to claims 1, 3, 5, 8, 11 and 13-15 above, in further view of Hunt et al (US 2014/0038926; of record).
Instant claims 6-7 and 16-18 are drawn to the method of claim 1 wherein the GRA administered to the patient after the first FKBP5 measurement and before the second FKBP5 measurement is a non-steroidal GRA (claim 6), more specifically having a heteraryl-ketone fused azadecalin backbone (claim 7) – such as, for example, CORT125134 – and wherein the GRA administered following diagnosis of hypercortisolemia by indication of a biochemical response is a non-steroidal GRA (claim 16), more specifically having a heteraryl-ketone fused azadecalin backbone (claims 17-18) – such as, for example, CORT125134.
As discussed above, the prior art teach the method of claim 1.  However, Chu et al in view of Vermeer et al do not teach the method wherein the GRA is, for example, CORT125134, as embraced by claims 6-7 and 16-18.
Yet, Hunt et al teach “heteraryl ketone fused azadecalin compounds and methods of using the compounds as glucocorticoid receptor modulators” (Abstract), in particular for “treating a disorder through antagonizing a glucocorticoid receptor” (Paragraph 0008), wherein the compound is CORT125134 (Paragraph 1041) and the “[e]xamples of disorders… includes… Cushing’s Syndrome” (Paragraph 0046).
Accordingly, in further view of Hunt et al, it would have been obvious to carry out the method of Chu et al in view of Vermeer et al wherein the GRA is CORT125134 as opposed to mifepristone.  In particular, it would have been obvious to substitute one known glucocorticoid receptor antagonist useful in the treatment of hypercortisolemia (e.g., CORT125134) in place of another known glucocorticoid receptor antagonist useful in the treatment of hypercortisolemia (e.g., mifepristone) with the reasonable expectation said GRA treatment would similarly be associated with “difficult monitoring of therapeutic efficacy” that could similarly be resolved by measuring/comparing FKBP5 levels.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611